


Exhibit 10.8

 

TE Connectivity Ltd.
2007 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

STOCK OPTION AWARD

 

< XXXX >

 

STOCK OPTION AWARD made as of [XXXX] (the “Grant Date”).

 

1.                                      Grant of Stock Option.  TE Connectivity
Ltd. (the “Company”) has granted you a Stock Option to purchase [XXXX] Shares,
subject to the provisions of this Award Agreement, including any special terms
and conditions for your country in the appendix attached hereto (the
“Appendix”).  This Stock Option is a nonqualified Stock Option.

 

2.                                      Exercise Price.  The purchase price per
Share underlying the Stock Option is $[XX.XX] (the “Exercise Price”).

 

3.                                      Vesting.  The Stock Option will vest and
become exercisable in four equal installments, with the first installment on the
first November 15 that is at least twelve (12) months from the Grant Date and
the remaining three installments on the following three anniversaries of the
first vesting date (the “Normal Vesting Terms”).

 

4.                                      Term of the Stock Option.  Unless the
Stock Option is earlier forfeited or cancelled, the Stock Option must be
exercised before the close of the New York Stock Exchange (“NYSE”) on the day
that is the 10th anniversary of the Grant Date, and if the NYSE is not open for
business on the Expiration Date, the Stock Option will expire at the close of
the NYSE’s prior business day (the “Expiration Date”).

 

5.                                      Termination of Employment.

 

(a)                                 Any portion of the Stock Option that has not
vested as of your Termination of Employment, other than as set forth under
Sections 6, 7, 8 and 9 herein, will be immediately forfeited, and your rights
with respect to such portion of the Stock Option will end.

 

(b)                              You may exercise the portion of the Stock
Option that has vested prior to your Termination of Employment by the earlier of
(a) the Expiration Date, and (b) ninety (90) days from your Termination of
Employment, subject to Sections 6, 7, 8 and 9 herein, as applicable.

 

6.                                      Retirement.

 

(a)                                 If, at the time of your Termination of
Employment, you have attained age 55 and have completed at least five years of
service, your Stock Option will vest and become exercisable pro rata (standard
rounding to the nearest Share in full month increments) based on

 

--------------------------------------------------------------------------------


 

(i) the number of whole months that you have completed from the Grant Date
through the end of the month in which your Termination of Employment occurs,
over the original number of months of the vesting period, times (ii) the total
number of Shares subject to the Stock Option on the Grant Date minus (iii) the
number of Shares subject to the Stock Option previously vested under the Normal
Vesting Terms; provided, however, that you will not be entitled to the
accelerated vesting under this Section 6 until you have completed at least one
year of service following the Grant Date.  Termination of Employment within one
year of the Grant Date will result in the forfeiture of your Stock Option Award,
except as otherwise provided for under Sections 7, 8, and 9 herein.

 

(b)                                 If you meet the requirements for retirement
described in Section 6(a) on or before your Termination of Employment, then any
portion of the option that has vested as of the date of your Termination of
Employment will expire on the earlier of (i) Expiration Date, and (ii) the third
anniversary of your Termination of Employment due to retirement.

 

(c)                                  Notwithstanding the foregoing, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in your jurisdiction that likely would result in the
favorable retirement treatment, which otherwise would apply to the Stock Option
pursuant to this Section 6, being deemed unlawful and/or discriminatory, then
the Company will not apply the favorable retirement treatment at the time of
your termination and the Stock Option will be treated as they would under the
rules that otherwise would have applied as if your termination did not qualify
as a retirement pursuant to this Section 6.

 

7.                                      Death or Disability.

 

(a)                                 If your Termination of Employment is a
result of your death or Disability, any unvested portion of the Stock Option
will immediately vest and become exercisable, and your Option will expire on the
earlier of (i) Expiration Date, and (ii) the third anniversary of your
Termination of Employment.

 

8.                                      Change in Control.  Except as may be
otherwise provided by the Committee, if your employment is terminated following
a Change in Control, your Stock Option (or any other form of equity award or
compensation that replaces your Stock Option as a result of the Change in
Control) will immediately become fully vested, and you will be entitled to
exercise the Stock Option until the earlier of (x) the Expiration Date or
(y) the third anniversary of your Termination of Employment, provided that:

 

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”), for any reason other than Cause,
Disability or death in the twelve (12) month period following the Change in
Control; or

 

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12) month period following the Change in
Control:

 

i.      the Company or the Employer (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position, authority, duties or responsibilities;
or (3) takes

 

--------------------------------------------------------------------------------


 

or causes to be taken any other action which, in your reasonable judgment, would
cause you to violate your ethical or professional obligations (after written
notice of such judgment has been provided by you to the Company or the Employer
and the Company or the Employer has been given a 15-day period within which to
cure such action), or which results in a significant diminution in such
position, authority, duties or responsibilities; or

 

ii.   the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than 50 miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”).

 

provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within thirty (30) days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such thirty (30)-day cure period.

 

9.                                      Termination of Employment as a Result of
a Divestiture or Outsourcing.  If the business in which you are employed is
being separated from the Company as a result of a Disposition of Assets,
Disposition of a Subsidiary or an Outsourcing Agreement, and, as of the closing
date of the applicable transaction you are designated in the transaction
documents (either individually or by classification) as a “business employee”
(or similar designation) who will be terminating employment with the Company and
its Subsidiaries either because (i) you will remain with the separated business
after the transaction or be transferred to the employment of the buyer or
Outsourcing Agent as a result of the transaction; or (ii) you will not be
offered continued employment by the Company or a Subsidiary, buyer or
Outsourcing Agent after the close of the transaction, then your Stock Option
Award will vest and become exercisable pro rata (standard rounding to the
nearest Share in full-month increments) based on (a) the number of whole months
that you have completed from Grant Date through the end of the month of the 
closing date of the applicable transaction over the original number of months of
the vesting period, times (b) the total number of Shares subject to the Stock
Option on the Grant Date minus (c) the number of Shares previously vested
pursuant to the Normal Vesting Terms.  If you become entitled to the pro rate
vesting described in this Section 9, you will not be entitled to any further
vesting in your Stock Option Award, unless you are transferred to employment
with the Company or a Subsidiary in a position outside of the business that is
being separated from the Company (with the intent of continued employment with
the Company or a Subsidiary outside of the separated business) prior to your
Termination of Employment as a result of the Disposition of Assets, Disposition
of a Subsidiary or an Outsourcing Agreement.  The vested portion of your Stock
Option Award will expire on the earlier of (x) the Expiration Date and (y) the
third anniversary of your Termination of Employment.

 

Notwithstanding the foregoing, you shall not be eligible for such pro rata
vesting and extended expiration date if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later

 

--------------------------------------------------------------------------------


 

date as is specifically provided in the applicable transaction agreement or
related agreements, or on the effective date of such Outsourcing Agreement
applicable to you (the “Applicable Employment Date”), and (ii) you are offered
Comparable Employment with the buyer, successor company or outsourcing agent, as
applicable, but do not commence such employment on the Applicable Employment
Date.

 

For the purpose of this Section 9, (i) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than 50 miles from
your existing place of employment; (ii) “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; (iii) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a Subsidiary to an
unrelated individual or entity, provided that such Subsidiary ceases to be a
Subsidiary as a result of such disposition; and (iv) “Outsourcing Agreement”
shall mean a written agreement between the Company or a Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which (a) the Company
transfers the performance of services previously performed by employees of the
Company or Subsidiary to the Outsourcing Agent, and (b) the Outsourcing
Agreement includes an obligation of the Outsourcing Agent to offer employment to
any employee whose employment is being terminated as a result of or in
connection with said Outsourcing Agreement.

 

10.                               Payment of Exercise Price.  To exercise the
Stock Option, you must pay the Exercise Price for the Shares underlying the
exercised portion of the Stock Option.  You may pay the Exercise Price in cash,
or by certified check, bank draft, wire transfer or postal or express money
order.  You may also pay the Exercise Price by using one or more of the
following methods: (i) delivering to the Company or its agent a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly (within the typical settlement cycle for the sale of equity
securities on the relevant trading market, or otherwise in accordance with
Regulation T issued by the Federal Reserve Board) to the Company sale or loan
proceeds adequate to satisfy the portion of the Exercise Price being so paid;
(ii) if expressly approved by the Committee, tendering to the Company (by
physical delivery or attestation) or its agent certificates of Shares that you
have held for six months or longer (unless the Committee, in its discretion,
waives this six-month period) and that have an aggregate Fair Market Value as of
the day prior to the date of exercise that is enough to satisfy the Exercise
Price and any applicable taxes being so paid; or (iii) if such form of payment
is expressly authorized by Board or Committee, instructing the Company to
withhold Shares that would otherwise be issued were the Exercise Price to be
paid in cash and that have an aggregate Fair Market Value as of the date of
exercise that is enough to satisfy the Exercise Price and any applicable taxes
being so paid.  Notwithstanding the foregoing, you may not tender any form of
payment that the Company determines, in its sole and absolute discretion, could
violate any law or regulation.  You are not required to purchase all Shares
subject to the Stock Option at one time, but you must pay the full Exercise
Price for all Shares that you elect to purchase before they will be delivered.

 

11.                               Exercise of Stock Option.  Subject to the
terms and conditions of this Award Agreement, the Stock Option may be exercised
by contacting the stock plan administrator.  If the Stock Option is exercised
after your death, the Company will deliver Shares only after the

 

--------------------------------------------------------------------------------


 

Committee or its designee has determined that the person exercising the Stock
Option is the duly appointed executor or administrator of your estate or the
person to whom the Stock Option has been transferred by your will or by the
applicable laws of descent and distribution.

 

12.                               Responsibility for Taxes.  Regardless of any
action the Company or the Employer takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), by accepting the Award, you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer.  You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax- Related Items in connection
with any aspect of the Stock Option, including, but not limited to, the grant,
vesting or exercise of the Stock Option, the issuance of Shares upon exercise of
the Stock Option, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Stock Option to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result.  Further, if you have become subject to tax
in more than one jurisdiction, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

 

(1)                                 withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer;

 

(2)                                 withholding from proceeds of the sale of
Shares acquired upon exercise of the Stock Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization); or

 

(3)                                 withholding in Shares to be issued upon
exercise of the Stock Option.

 

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case you will have no
entitlement to the Shares equivalent to any over-withheld amount in cash.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

--------------------------------------------------------------------------------


 

13.                               Transfer of Stock Option.  You may not
transfer any interest in the Stock Option except by will or the laws of descent
and distribution.  Any other attempt to dispose of your interest in the Stock
Option will be null and void.

 

14.                               Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                                 If you have been terminated for Cause, any
Stock Option shall be immediately rescinded and, in addition, you hereby agree
and promise immediately to deliver to the Company the number of Shares (or, in
the discretion of the Committee, the cash value of said Shares) you received for
Stock Options that were exercised during the period of six months prior to your
termination through the date of termination.

 

(b)                                 If, after your termination, the Committee
determines in its sole discretion that while you were an employee of the Company
or a Subsidiary you engaged in activity that would have constituted grounds for
the Company or Subsidiary to terminate your employment for Cause, then the
Company will immediately rescind any vested but unexercised portion of the
Option and you will immediately forfeit any and all rights you have remaining on
the date the Committee makes such determination with respect to the Option. In
addition, you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
Shares) you received for Stock Options that were exercised during the period of
six months prior to your termination through the date of termination.

 

(c)                                  If the Committee determines, in its sole
discretion, that at anytime after your Termination of Employment and prior to
the second anniversary of your Termination of Employment you (i) disclosed
business confidential or proprietary information related to any business of the
Company or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (a) such employment or consultation arrangement would
likely (in the sole judgment of the Committee) result in the disclosure of
business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and (b) the Committee has not approved the arrangement
in writing, then any Option that you have not exercised (whether vested or
unvested) will immediately be rescinded, and you will forfeit any rights you
have with respect to these Options as of the date of the Committee’s
determination.  In addition, you hereby agree and promise immediately to deliver
to the Company, Shares (or, in the discretion of the Committee, cash) equal in
value to the amount of any profit you realized upon an exercise of the Option
during the period beginning six (6) months prior to your Termination of
Employment and ending on the Committee’s determination date.

 

(d)                                 The Committee shall be entitled to require
that you repay all or part of any amount received (whether in cash or Shares)
pursuant to the terms of this Award (i) to the extent it deems it necessary or
appropriate to comply with any current or future rules of the Securities
Exchange Commission, the NYSE or any other governmental agency, as they may be
amended from time to time, (ii) to the extent it deems it necessary or
appropriate to comply with the

 

--------------------------------------------------------------------------------


 

requirements of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or other applicable law, regulation or stock
exchange listing requirement, as may be in effect from time to time, or (iii) to
the extent otherwise deemed appropriate by the Committee to recover any
overpayment or mistaken payment that was based on deficient financial
information, and you hereby agree and promise to promptly remit to the Company
any such amount.

 

15.                               Adjustments.  In the event of any stock split,
reverse stock split, dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Stock Option, the Exercise Price and other
relevant provisions to the extent necessary to prevent dilution or enlargement
of the benefits or potential benefits intended to be provided by the Stock
Option.

 

16.                               Restrictions on Exercise.  Exercise of the
Stock Option is subject to the conditions that, to the extent required at the
time of exercise, (a) the Shares underlying the Stock Option will be duly
listed, upon official notice of issuance, upon the NYSE, and (b) a Registration
Statement under the U.S. Securities Act of 1933, as amended, with respect to the
Shares will be effective or an exemption from registration will apply.  The
Company will not be required to deliver any Shares until all applicable federal,
state, foreign and local laws and regulations have been complied with and all
legal matters in connection with the issuance and delivery of the Shares have
been approved by counsel of the Company.

 

17.                               Insider Trading; Market Abuse Laws.  By
accepting the Award, you acknowledge that you have read and understand the
Company’s insider trading policy, and are aware of and understand your
obligations under federal securities laws in respect of trading in the Company’s
securities.  The Company will have the right to recover, or receive
reimbursement for, any compensation or profit realized on the exercise of the
Stock Option or the disposition of Shares received upon exercise of the Stock
Option to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.

 

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Stock Option) or rights
linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information.  Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities.  Keep in mind third parties includes fellow
employees.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy.  You acknowledge that it is your

 

--------------------------------------------------------------------------------


 

responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.

 

18.                               Plan Terms Govern.  The exercise of the Stock
Option, the disposition of any Shares received upon exercise of the Stock
Option, and the treatment of any gain on the disposition of these Shares are
subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated into this Award Agreement.  Capitalized terms used in this Award
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Award Agreement.  In the event of any conflict between the terms of the
Plan and the terms of this Award Agreement, the Plan will control.  By accepting
the Award, you acknowledge receipt of the Plan, as in effect on the date of this
Award Agreement.

 

19.                               Data Privacy.  By accepting the Award, you
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as described in this Award
Agreement and any other grant materials by and among, as applicable, the
Company, your Employer and any other Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Stock Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

 

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country.  You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative.  You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Stock Options or other equity awards to
you or administer or maintain such awards.  Therefore, you understand that
refusing or withdrawing

 

--------------------------------------------------------------------------------


 

your consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
Representative.

 

20.                               Nature of Grant.  By accepting the Award, you
acknowledge, understand and agree that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 the grant of the Stock Option is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of Stock Options, or benefits in lieu of
Stock Options, even if Stock Options have been granted repeatedly in the past;

 

(c)                                  all decisions with respect to future Stock
Option grants, if any, will be at the sole discretion of the Company;

 

(d)                                 your participation in the Plan shall not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary nor create a right to further employment with the Employer and
shall not interfere with the ability of the Employer to terminate your
employment relationship at any time;

 

(e)                                  you are voluntarily participating in the
Plan;

 

(f)                                   the Stock Option and the Shares subject to
the Stock Option, and the value of and income from same, are not intended to
replace any pension rights or compensation;

 

(g)                                  the Stock Option and the Shares subject to
the Stock Option, and the value of and income from same, are not part of normal
or expected compensation or salary for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
holiday pay, bonuses, long-service awards, leave-related payments, pension or
retirement or welfare benefits or similar mandatory payments;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(i)                                     if the underlying Shares do not increase
in value, the Stock Option will have no value;

 

(j)                                    if you exercise the Stock Option and
obtain Shares, the value of the Shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price;

 

(k)                                 in consideration of the Stock Option Award,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Stock Option resulting from termination of your employment with the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws); and except where expressly prohibited under applicable
laws, you irrevocably release the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, you shall be deemed irrevocably
to have waived your entitlement to pursue such claim; (l)   the Stock Option and
the Shares subject to the Stock Option, and the value of and income from same,
are not granted as consideration for, or in connection with, any service you may
provide as a director of any Subsidiary;

 

--------------------------------------------------------------------------------


 

(m)                             the Stock Option and the benefits under the
Plan, if any, will not automatically transfer to another company in the case of
a merger, take-over or transfer of liability;

 

(n)                                 you have no rights as a stockholder of the
Company pursuant to the Stock Option until you exercise the Stock Option and
Shares are actually delivered to you; and

 

(o)                                 if you reside outside the United States,

 

(A)                               the Stock Option and the Shares subject to the
Stock Option, and the value of and income from same, are not part of normal or
expected compensation or salary for any purpose; and

 

(B)                               neither the Company, the Employer, nor any
other Subsidiary will be liable for any foreign exchange rate fluctuation
between any local currency and the U.S. dollar that may affect the value of the
Stock Options, any amounts due to you pursuant to the exercise of the Stock
Option or the subsequent sale of any Shares acquired upon exercise.

 

21.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, the exercise of your
Stock Option or your acquisition or sale of the underlying Shares.  You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

22.                               Incorporation of Other Agreements.  This Award
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Stock Option.  This Award Agreement supersedes any prior
agreements, commitments or negotiations concerning the Stock Option.

 

23.                               Severability.  The invalidity or
unenforceability of any provision of this Award Agreement will not affect the
validity or enforceability of the other provisions of this Award Agreement,
which will remain in full force and effect.  Moreover, if any provision is found
to be excessively broad in duration, scope or covered activity, the provision
will be construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

24.                               Language.  You acknowledge that you are
sufficiently proficient in English to understand the terms and conditions of the
Award Agreement.  Furthermore, if you have received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

25.                               Electronic Delivery and Acceptance.  The
Company may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

--------------------------------------------------------------------------------

 

26.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on your participation in the
Plan, on the Stock Option Award and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

27.                               Governing Law and Venue.  The Award Agreement
is to be governed by and construed in accordance with the laws of Switzerland,
without regard to the conflict of laws principles thereof.

 

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.

 

28.                               Waiver.  You acknowledge that a waiver by the
Company of breach of any provision of the Award Agreement will not operate or be
construed as a waiver of any other provision of the Award Agreement, or of any
subsequent breach by you or any other Participant.

 

29.                               Appendix.  Notwithstanding any provisions in
the Award Agreement, the Stock Option will be subject to any special terms and
conditions for your country set forth in the Appendix attached hereto. 
Moreover, if you relocate to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of the Award Agreement.

 

30.                               Foreign Asset/Account Reporting; Exchange
Control Requirements.  Certain applicable foreign asset and/or foreign account
reporting requirements and exchange controls may affect your ability to acquire
or hold Shares acquired under the Plan or cash received from participating in
the Plan (including from any dividends paid on Shares acquired under the Plan)
in a brokerage or bank account outside your country.  You may be required to
report such accounts, assets or transactions to the tax or other authorities in
your country.  You may also be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker and/or within a certain time after receipt. 
You acknowledge that you are responsible for complying with any applicable
regulations, and that you should speak to your personal legal advisor for any
details.

 

*                                        
*                                        
*                                        
*                                         *

 

By accepting this Award, you agree to the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in this Award
Agreement and the Plan; and

 

--------------------------------------------------------------------------------


 

(ii)                                  you understand and agree that this Award
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Stock Option, and that any prior agreements, commitments
or negotiations concerning the Stock Option are replaced and superseded.

 

 

Terrence R. Curtin

 

Chief Executive Officer,

 

TE Connectivity

 

--------------------------------------------------------------------------------


 

APPENDIX

 

TO THE

 

TERMS AND CONDITIONS

 

OF

 

STOCK OPTION AWARD

 

UNDER THE

 

TE CONNECTIVITY LTD.

 

2007 STOCK AND INCENTIVE PLAN

 

Capitalized terms not specifically defined in this Appendix have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix is attached.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the grant of
Stock Options in your country.  If you are a citizen or resident of a country
other than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting and/or exercise of the Stock Options, or are considered a resident of
another country for local law purposes, the Company may, in its discretion,
determine to what extent the additional terms and conditions contained herein
will apply to you.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities and other laws in effect
in the respective countries as of September 2017.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that you
not rely on the information noted herein as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the vesting or exercise of the Stock Options,
receipt of any dividends or the subsequent sale of the Shares.  In addition, the
information is general in nature and may not apply to your particular situation,
and the Company is not in a position to assure you of any particular result. 
Accordingly, you should seek appropriate professional advice as to how the
relevant laws in your country may apply to your situation.  If you are a citizen
or resident of a country other than the one in which you are currently residing
and/or working, transfer residency and/or employment to another country after
the Stock Options are granted to you, or are considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to you.

 

--------------------------------------------------------------------------------


 

UNITED STATES

 

Terms and Conditions

 

Restrictive Covenants.   Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

 

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of 12 months following your Termination of Employment, for any reason,
you will not, directly or indirectly, solicit or induce, or attempt to solicit
or induce, any employee or contract/temporary employee of the Company or any of
its Subsidiaries to leave his/her employment with the Company or respective
Subsidiary, or to otherwise hire or employ any employee of Company or  any of
its Subsidiaries who at any time worked for, under, or with you.

 

The following provisions apply to all US employees except for those whose work
site is in California:

 

(a) Restrictions On Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of 12 months following your Termination of Employment, for any reason, you will
not, in any country of the world in which you have done business on behalf of
your Employer, the Company or any Subsidiary at any time during the last 12
months prior to the date of your Termination of Employment, engage in or enter
into any kind of employment or gainful occupation, directly or indirectly, in
any Competing Business where your responsibilities include the manufacture,
sale, purchasing, research, development, or business plans of any product,
process, function or service which is directly competitive with or similar to
any Company or Subsidiary product, process, function or service that your were
exposed to within 12 months prior to your Termination of Employment. For
purposes of this Agreement, the term “Competing Business” shall mean any person
or other entity which sells or attempts to sell any products or services which
are the same as or similar to the products and services sold, leased or
otherwise distributed by Company or any Subsidiary at any time during the last
12 months prior to your Termination of Employment, or which has under
development a product or service that is in competition with a product or
service, whether existing or under development, of Company or any Subsidiary.

 

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for 12 months
following your Termination of Employment, for any reason, you will not directly
or indirectly encourage any customers or suppliers to refrain from or stop doing
business with the Company or any Subsidiary, either on your behalf or on behalf
of any other party or entity.

 

--------------------------------------------------------------------------------
